UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2017 EQUITY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Kansas 001-37624 72-1532188 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 7701 East Kellogg Drive, Suite 300
